Citation Nr: 0217087	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  97-35 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran-appellant served on active duty from September 
1990 to June 1991.  He also had 5 months and 18 days of 
prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating decision of the 
Department of Veterans Affairs (VA), Chicago, Illinois, 
Regional Office (RO) that, inter alia, denied the veteran's 
claim of entitlement to service connection for post-
traumatic stress disorder.  As discussed below, the required 
development of the claim has been completed and the case is 
now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of 
required information and evidence and its duty to assist a 
claimant in obtaining all evidence necessary to substantiate 
his claim have been fully met.

2.  The veteran is not a veteran of combat.

3.  Diagnoses of post-traumatic stress disorder are based 
upon unsubstantiated stressors.


CONCLUSION OF LAW

Post-traumatic stress disorder was neither incurred in nor 
aggravated by service, and the veteran is not entitled to 
service connection for post-traumatic stress disorder.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Considerations

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled and whether 
the appellant is prejudiced by the Board's consideration of 
this issue in the first instance.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as 
of that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2002).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West Supp. 2002).  The 
claim is for entitlement to service connection.  The veteran 
filed an initial claim in May 1995 utilizing VA Form 21-526, 
Veteran's Application for Compensation and Pension, the form 
designated for such purposes.  The RO responded to that 
application by requesting further details regarding his 
claim, and has continued to request additional information 
on an ongoing basis.  The veteran has provided information 
in response to those inquiries.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)).  He was 
advised of the type of evidence lacking to demonstrate 
entitlement to service connection for post-traumatic stress 
disorder in the March 1996 rating decision; the April 1996 
statement of the case; the April 1996 supplemental statement 
of the case; the October 2000 supplemental 


statement of the case; an April 2002 letter explaining the 
VCAA and the need for specific information for purpose of 
stressor verification, and the April 2002 supplemental 
statement of the case.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed. 

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's VA treatment 
records and private treatment records identified by the 
veteran.  The RO also obtained copies of the veteran's 
military personnel records and military awards.  VA 
attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  The 
Board made persistent attempts to obtain evidence that could 
corroborate the veteran's alleged in-service stressors from 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR).  It does not appear that there are any 
additional pertinent records to be requested or obtained.  
There is no indication that there is any probative evidence 
available that has not been obtained concerning the issue on 
appeal.  By the April 2002 letter from the RO, the veteran 
was clearly advised as to which portion of evidence is to be 
provided by the claimant and which portion to be provided by 
VA.  That requirement of VA has been satisfied, and there is 
no evidence that need be provided.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Additionally, the veteran was afforded a pertinent VA 
examination for compensation purposes in June 1995.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The veteran has also submitted 
private treatment records pertinent to his claim that showed 
a diagnosis of post-traumatic stress disorder related to 
service in the Persian Gulf during Desert Storm.   There is 
more than sufficient evidence of record to decide this claim 
properly and fairly.



The requirements of the VCAA have been substantially met by 
the RO, and thus VA has satisfied its duties to inform and 
assist the appellant in this case.  There is no prejudice to 
the veteran in the Board's consideration of the VCAA 
regulations in the first instance, as the regulations do not 
provide additional substantive rights than those provided by 
the VCAA.  Further development and further expending of VA's 
resources is not warranted.  

II. Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West Supp. 2002).  

Effective on and after March 7, 1997, in order for a claim 
for service connection for post-traumatic stress disorder to 
be successful there must be (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2002); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  The prior 
version of this regulation also set forth a requirement of 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f) (1996).

38 C.F.R. § 4.125(a) (2002) requires the diagnosis of a 
mental disorder to conform to the criteria in the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV), or be returned by the rating agency to the 
examiner to substantiate the diagnosis.  There is of record 
the diagnoses of post-traumatic stress disorder based upon 
stressors alleged by the veteran to have occurred during his 
service in Operation Desert Storm in Southwest Asia during 
the Persian Gulf War.  These diagnoses were shown upon VA 
psychiatric examination in June 1995 and in the private 
clinical setting as early as May 1996.  The next 


question that must be addressed is whether there is credible 
supporting evidence that any of the claimed inservice 
stressors actually occurred.  

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau 
v. Brown, 9 Vet. App. 389 (1996).  However, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the regulatory requirement for "credible supporting 
evidence" means that "the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 
(1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a post-traumatic 
stress disorder claim because he is entitled to have his lay 
statements as to his alleged stressors accepted, without 
corroboration, if he engaged in combat with the enemy and 
the stressors are related to the combat.  See Gaines v. 
West, 11 Vet. App. 353 (1998).  The Court has held that:

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran 
was engaged in combat with the enemy and 
the claimed stressors are related to 
such combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their 
actual occurrence and no further 
development for corroborative evidence 
will be required, provided that the 
veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 
'consistent with 
the circumstances, conditions, or 
hardships of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2002).

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  The fact that the appellant served in a "combat 
area" or "combat zone" does not mean that he himself engaged 
in combat with the enemy.  Id.  Moreover, a general 
statement in the appellant's service personnel records that 
he participated in a particular operation or campaign would 
not, in itself, establish that he engaged in combat with the 
enemy because the terms "operation" and "campaign" encompass 
both combat and non-combat activities.  Id.  Whether or not 
a veteran "engaged in combat with the enemy" must be 
determined through recognized military citations or other 
supportive evidence.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of 
evidence.  Id.  The claimant's assertions that he engaged in 
combat with the enemy are not ignored, but are evaluated 
along with the other evidence of record.  Id.  However, the 
claimant's assertions that he "engaged in combat with the 
enemy" are not sufficient, by themselves, to establish this 
fact.

The initial question to be addressed is whether the veteran 
received the requisite military citations or whether there 
is other supportive evidence to establish that the veteran 
"engaged in combat with the enemy."  

The appellant did not receive any award or decoration that 
would provide "conclusive evidence" that he "engaged in 
combat with the enemy."  While he did receive the National 
Defense Service Medal, an Overseas Service Ribbon, an Army 
Service Ribbon, a Meritorious Unit Commendation, an Army 
Commendation Medal, an Operation Desert Storm Commendation, 
and the 82nd Airborne Division 
patch as a Shoulder Sleeve Insignia, all in association with 
his service in support of 
Desert Storm during the Persian Gulf War, he did not receive 
any other medal or indication of participation in combat 
such as the Combat Infantry Badge, Purple Heart, or "V" 
devices.  Without such accompanying medals or devices, the 
foregoing medals, commendations, or insignias are not 
conclusive evidence of combat.  See M21-1, Part VI, 
paragraph 11.38(b)(1).  

The veteran has argued in this regard the fact that he was 
authorized to wear the 822nd Airborne Division Shoulder 
Insignia is documentation that he was in combat, because 
that award is given only to personnel who have entered a 
combat zone.  The Board reemphasizes, however, that the fact 
that the appellant served in a "combat area" or "combat 
zone" does not mean that he himself engaged in combat with 
the enemy.  VAOPGCPREC 12-99.  

Secondly, there is no supporting evidence that the veteran 
engaged in combat.  The veteran has cited several potential 
stressors.  He alleged that during his first month of duty 
in the Persian Gulf he was awakened on an average of 3 times 
each night to put on protective gear for chemical warfare.  
While awaiting the invasion, his unit was under the threat 
of SCUD missile attacks and was under constant surveillance 
by the enemy.  He stated that he was fuel support for the 
convoy going into Iraq, and that during the invasion, his 
unit drove nonstop to their destination in Iraq under 
constant fire and threat of being engaged in a ground 
battle.  He recalled observing a family of Bedouins going 
across a field to obtain food and water when the father in 
the family stepped on a land mine and received a devastating 
injury.  He also recalled observing a small girl with a 
bandaged leg, leaning on a crutch begging for food along the 
roadside.  He stated that she was unable to compete for the 
food that was being thrown to her because of her injuries, 
and that other people would knock her down and take her 
food.  While these alleged events are arguably related to 
combat, his assertions alone are not sufficient, by 
themselves, to establish that these things occurred or that 
he is a veteran of combat.  

There being no evidence that the veteran was a veteran of 
combat, the preponderance of the evidence is against this 
element of his claim.  Accordingly, 
there must be satisfactory corroboration in order to 
establish the existence of a stressor.  See 38 C.F.R. 
§ 3.304(f).  In this case, the veteran's only evidence of 
his in-service stressors is once again limited to his own 
written statements.  

As noted, any evidence from the service department or any 
other evidence supporting a description of the event is 
sufficient to establish the occurrence of a stressor.  See 
M21-1, Part III, paragraph 5.14(a).  Significantly, however, 
the USASCRUR was unable to verify any claimed stressors.  
Specifically, USACRUR was unable to verify Iraqi SCUD 
missile attacks on the veteran's unit, although it was noted 
that all U.S. military installations were subjected to 
surveillance during the Gulf War.  Further, USASCRUR was 
unable to verify any combat exposure alleged by the veteran 
or any of the incidents involving civilians observed by the 
veteran.  It is significant to note that USASCRUR stated 
that they did not possess any documents that provided good 
historical information concerning the combat activities of 
the veteran's transportation company or battalion.  
Essentially, the stressors the veteran asserted in response 
to the RO's inquiries were either not of record or 
essentially lacked the specificity required by the USASCRUR 
for further research.  

In this case, the diagnoses of post-traumatic stress 
disorder in the record are based on unverified stressors 
provided to the examiners by the veteran.  As the Court has 
stated, neither the appellant's testimony or after-the-fact 
medical nexus evidence is sufficient "credible supporting 
evidence" of the actual occurrence of an in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In other words, 
neither the veteran's written statements nor the medical 
opinions of post-traumatic stress disorder based on the 
veteran's history establish the actual occurrence of an in-
service stressor.  

There has been presented no credible supporting evidence 
that the claimed in-service stressors actually occurred.  In 
the absence of a diagnosis that is based on 
verifiable stressors, therefore, the Board is constrained to 
deny the veteran's claim for service connection for post-
traumatic stress disorder.  The preponderance of the 
evidence is against the claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  See 38 U.S.C.A. § 5107(b)(West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

